erm es

rata am.

AO 245 S (3/88) Sheet 1 - Judgment Including tence Under the Sentencing Reform Act

Wnited States District Court

District of

 

 

 

 

UNITED STATES OF AMERICA JUDGMENT INCLUDING SENTENCE
V. UNDER THE SENTENCING REFORM ACT

Case Number Ccimiaai 3-90-120

(Name of Defendant) ‘atherian Roe
‘Defendant’ Ss onEaTEY

THE DEFENDANT:

pleaded guilty to count(§) ome of the indictment :
1) was found guilty on count(s) after a
plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offenses:

Title & Section Nature of Offense Count Number(s)
1 pi
The defendant is sentenced as provided in pages 2 through ___~ _ of this Judgment. The sentence is

imposed pursuant to the Sentencing Reform Act of 1984.

11 The defendant has been found not guilty on count(s)
and is discharged as to such counit(s).

C1] Count(s) (is)(are) dismissed on the motion of the
United States.

1 The mandatory special assessment is included in the portion of this Judgment that mpeses: a fine.

It is ordered that the defendant shall pay to the United States a special assessment of $ 00 ;
which shall be due immediately.

lt is further ordered that the defendant shall notify the United States Attorney for this district within
30 days of any change of residence or mailing address until all fines, restitution, costs, and special
assessments imposed by this Judgment are fully paid.

Defendant’s Soc. Sec. Number:

9 752
75

 

 

Date of Imposition of Sentence
Defendant’s mailing address:

| on Signature of Judicial Officer

MN 2 PLO

 

] dy
wide

 

 

: . Name & Title of Judicial Officer
Defendant’s residence address:

dant prasentiy

 

 

Date
—______Case 1:20-cr-00023-WCG Filed-01/31/20 Page 1 of 3 Document 1-1
‘

AO 245 S (3/88) Sheet 2 - Imprisonment

Defendant:William Phiilip Faulkner Judgment—Page «< _ of
Case Number: Crim. 3-90-120

 

IMPRISONMENT

The defendant is DeeDy CoS to ine custody. of the United States Bureau of Prisons to be
imprisoned for a term of __©4shteen (18) month

 

J bse LeU Jd. MV LOULMICIL Of

11 The Court makes the following recommendations to the Bureau of Prisons:

) The defendant is remanded to the custody of the United States Marshal.
L) The defendant shall surrender to the United States Marshal for this district,

a.m.
ane Oi

 

L] as notified by the Marshal.
1) The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons

OO before 2 p.m. on

© as notified by the United States Marshal.
0 as notified by the Probation Office.

 

 

 

 

 

 

 

 

RETURN
| have executed this Judgment as follows:
Defendant delivered on to at
, with a certified copy of this Judgment.
i * WG Ls )
ited: >) F/ Le Gh Lv, < = 7. g/ United States Marshal

x 5 head admin a NT da

a E “Case i 20- ef.00828- WGG Filed 01/31720—Page-2-of 3—Rocument..-4

 
AO 245 S (Rev. 4/90) Sheet 3 - Supervised Release

 

 

Se Saal

Defendant: Wiiitam Phillip Fav ser Jud, snt—Page = ___ of =
Case Number: Crim. 3-90-1206
SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of

two (2) yeass

 

While on supervised release, the defendant shall not commit another federal, state, or local crime and shall not
illegally possess a controlled substance. The defendant shall comply with the standard conditions that have been
adopted by this court (set forth below). If this judgment imposes a restitution obligation, it shall be a condition of
supervised release that the defendant pay any such restitution that remains unpaid at the commencement of the
term of supervised release. The defendant shall comply with the following additional conditions:

(] The defendant shall report in person to the probation office in the district to which the defendant is released
within 72 hours of release from the custody of the Bureau of Prisons.

LJ The defendant shall pay any fines that remain unpaid at the commencement of the term of supervised release.

[4] The defendant shall not possess a firearm or destructive device.

f ee ~weitninatra ao Aiy Leod — antrat i nim Ce 4 an - 4 ~ ¥* cram FAY wnAtic
Defendant to participate as directed by probation office in a program for marcotic

    

wdietdion tui th narindie reetin:c an i. \ 3 Rae ms arf ar
aggiclion with periodic testing See if he nas revertecr

STANDARD CONDITIONS OF SUPERVISION

While the defendant is on supervised release pursuant to this judgment, the defendant shall not commit another federal, state or local crime. In addition:

1) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer as directed by the court or probation officer and shall submit a truthful and complete written report within
the first five days of each month;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

4) the defendant shall support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawful occupation unless excused by the probation officer for schooling, training, or other acceptable reasons;
6) the defendant shall notify the probation officer within 72 hours of any change in residence or employment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any narcotic or other controlled
substance, or any paraphernalia related to such substances, except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

9) the defendant shall not associate with any persons engaged in criminal activity, and shall not associate with any person convicted of a felony unless
granted permission to do so by the probation officer;
10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband observed
in plain view by the probation officer;
11) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of the court,

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or personal
history or characteristics, and shall permit the probation officer to make such notifications and to confirm the defendant's compliance with such notification
requirement.

Case 1:20-cr-00023-WCG Filed 01/31/20 Page 3 of 3 Document 1-1

* U.S.GPO:1990-722-448/10286
